voluntary dismissal of this appeal. Cause appearing, we grant the motion

                and we

                           ORDER this appeal DISMISSED.'




                cc: Hon. Jerome T. Tao, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Ini Friday Odong
                     Eighth District Court Clerk




                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A